           Case 1:20-cv-10281-AJN Document 4 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                    12/11/20
SOUTHERN DISTRICT OF NEW YORK

Hubert Dupigny,
                             Plaintiff,
                                                                   20-CV-10281 (AJN)
                    -against-
                                                                ORDER OF DISMISSAL
United States of America, et al.,
                             Defendants.

ALISON J. NATHAN, United States District Judge:

       Plaintiff, currently detained in MDC Brooklyn, brings this pro se action invoking 42

U.S.C. § 1983. Plaintiff alleges that former U.S. Attorney Geoffrey Berman, Assistant U.S.

Attorneys Elinor Torlow, Mollie Bracewell, and Jacob Gutwilling, and defense counsel Aaron

Mysliwiec violated his constitutional rights in connection with his criminal proceedings, United

States v. Dupigny, No. 18-CR-0528-1 (JMF) (S.D.N.Y.).

       Plaintiff has previously submitted to this Court a substantially similar complaint, which is

pending under case number 20-CV-5346 (CM), and asserts the same claims against the same

defendants. In that action, by order dated July 27, 2020, Chief Judge McMahon directed

Plaintiff, within 30 days, to either pay $400.00 in fees or, to proceed in forma pauperis (IFP),

that is, without prepayment of fees, submit a signed IFP application and a prisoner authorization.

Case. No. 20-CV-5346, Dkt. No. 2. Thereafter, Chief Judge McMahon twice extended the time

for Plaintiff to comply with the order. Case. No. 20-CV-5346, Dkt. Nos. 4, 6. On November 9,

2020, the Court received Plaintiff’s letter stating that he intended to pay the filing fees. Case. No.

20-CV-5346, Dkt. No. 7. On December 7, 2020, the Court received Plaintiff’s $400.00 payment,

together with a copy of the complaint. But instead of applying the payment to Plaintiff’s

pending action, the Clerk of Court mistakenly opened the complaint as a new civil action under
             Case 1:20-cv-10281-AJN Document 4 Filed 12/11/20 Page 2 of 2




docket number 20-CV-10281, and the action was assigned at random to the Undersigned’s

docket.

          Because this complaint raises the same claims already pending under case number 20-

CV-5346 (CM), no useful purpose would be served by the filing and litigation of this duplicate

complaint. As a result, this action is dismissed without prejudice to Plaintiff’s pending action

under case number 20-CV-5346 (CM).1

                                          CONCLUSION

          The Court hereby dismisses this complaint without prejudice to Plaintiff’s pending action

under case number 20-CV-5346 (CM). The Clerk of Court is respectfully directed to enter

judgment, close the case, and mail a copy of this order to Plaintiff and to note service on the

public docket.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

          SO ORDERED.

Dated:      December 11, 2020
            New York, New York

                                                             ALISON J. NATHAN
                                                           United States District Judge




1
  The Court has been informed that the Clerk of Court returned Plaintiff’s $400.00 money order
to him, and that he will be allowed to resubmit the $400.00 in fees. If he elects to do so, Plaintiff
must include the case number for the action before Chief Judge McMahon, Case No. 20-CV-
5346 (CM), so that the Clerk’s office properly processes the payment and applies it to the correct
case.
                                                  2
